Citation Nr: 0709758	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-32 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to service-connected mood disorder.   



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1953 to March 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.               

In the substantive appeal, dated in August 2004, the veteran 
raised the claim of service connection for hypertension 
secondary to service-connected tinnitus, which is referred to 
the RO for appropriate action.


FINDING OF FACT

Hypertension was not affirmatively shown to have had onset 
during service, hypertension was not manifested to a 
compensable degree within one year of separation from 
service; current hypertension, diagnosed after service, is 
unrelated to disease, injury, or event of service origin; and 
hypertension is not causally related to or made worse by 
service-connected mood disorder.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; 
service connection may not be presumed based on the one-year 
presumption for hypertension as a chronic disease, and 
hypertension is not proximately due to or aggravated by the 
service-connected mood disorder.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2003.  The veteran was notified of the evidence 
needed to substantiate the claim for service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA 


to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability assignable).     

To the extent that the degree of disability assignable was 
not provided, as the claim of service connection is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.

Although there is no single document that addresses the VCAA 
in the context of secondary service connection, the 
procedural defect is cured as to the notice of the evidence 
needed to substantiate the claim by actual knowledge on the 
part of veteran, who, in a statement in September 2003, cited 
the pertinent regulation, 38 C.F.R. § 3.310, and argued the 
merits of secondary service connection, that is, depression 
is a primary or secondary cause of hypertension.  With the 
demonstration of actual knowledge of the evidence needed to 
substantiate the claim of secondary service connection and as 
the veteran has had the opportunity to participate 
effectively in the processing of his claim, that is, the 
opportunity to submit evidence or argument on the claim, and 
the opportunity to address the issue at a hearing before the 
Board, the purpose of the VCAA notice was not frustrated and 
the veteran was not prejudiced by the defect in the VCAA 
notice, pertaining to the type of evidence needed to 
substantiate the claim of secondary service connection.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained the veteran's 
service medical records and VA records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on a claim.  In the absence of evidence of 
symptoms of hypertension during service and no indication 
that hypertension may be associated with the service-
connected mood disorder, a VA medical examination or VA 
opinion is not required.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including hypertension, if hypertension is manifested to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en 
banc).  

VA recently amended 38 C.F.R. § 3.310 to conform with Allen, 
but since VA has been complying with Allen since the decision 
was issued in 1995, the amendment is not a liberalizing 
change in the law and does not otherwise change the 
application of the 38 C.F.R. § 3.310.

Factual Background

The service medical records contain no complaint, finding, or 
history of hypertension.  On retirement examination, in 
response to the question as to whether the veteran had ever 
had or if he currently had high or low blood pressure, the 
veteran responded "no."  On examination, the heart was 
clinically evaluated as "normal."  The veteran's blood 
pressure was 130/86.  

In a rating decision, dated in April 1999, the RO granted 
service connection for tinnitus.  

In a rating decision in July 2003, the RO granted service-
connection for a mood disorder, secondary to service-
connected tinnitus.  

In January 2003, the veteran filed the current claim of 
service connection for hypertension.  

VA records from 2001 to 2003 disclose that in October 2001 
the veteran was on medication for hypertension, which was 
well controlled.  Subsequent documentation in 2002 and 2003 
also show that hypertension was controlled with medication.

In a statement on behalf of the veteran, dated in September 
2003, there was reference to physician's statement that 
related depression to hypertension. 

Analysis

On the basis of the service medical records, hypertension was 
not affirmatively shown to have had onset during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  After 
service, hypertension was first documented in 2001, 28 years 
after service and well beyond the one-year presumptive period 
for the manifestation of hypertension as a chronic disease 
under 38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of hypertension after service under 38 C.F.R. § 3.303(d) and 
secondary service connection under 38 U.S.C.A. § 3.310, where 
as here, the determinative issue involves a question of 
medical causation, that is, medical evidence either of an 
association or link between hypertension and an established 
injury or disease in service, which has not been established, 
or medical evidence that hypertension is caused by or made 
worse by service-connected mood disorder, competent medical 
evidence is required to substantiate the claim.  

On the question of medical causation, the veteran has not 
submitted any medical evidence either of an association or 
link between hypertension and an established injury or 
disease in service or medical evidence that hypertension is 
caused by or made worse by service-connected mood disorder.  
And in the absence of evidence of symptoms of hypertension 
during service or an indication that hypertension may be 
associated with the service-connected mood disorder, a VA 
medical examination or VA opinion is not required under the 
duty to assist. 

As for the statement on behalf of the veteran, dated in 
September 2003, referring to a physician's statement that 
related depression to hypertension.  To the extent the 
statement represented what a physician purportedly said, such 
medical hearsay evidence is too attenuated and inherently 
unreliable to constitute medical evidence and the Board 
rejects the statement as favorable medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995). 

To the extent the physician's statement was an extract from a 
medical study or treatise, the statement is general and 
inconclusive due to the paucity of the information provided 
and does not raise a plausible connection between the 
veteran's hypertension and his service-connected disability, 
and the Board rejects the statement in this context as 
favorable medical evidence.  Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).

As for the veteran's statements that his hypertension is 
related to his service-connected disability, the veteran is 
not competent as a lay person to offer an opinion on a 
question involving either a medical diagnosis or medical 
causation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for hypertension, initially diagnosed 28 years 
after service, or to the claim of secondary service 
connection, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for hypertension to include as secondary 
to service-connected mood disorder is denied.   

____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


